Catterson and McGuire, JJ.,
concur in a separate memorandum by McGuire, J., as follows: I agree that the order appealed from should be reversed, the motion granted and the matter remanded for a determination of the amount of interest. I write separately because I would make clear that we are not deciding the issue of whether, in a proceeding to enforce a foreign judgment, there are circumstances under which a trial court properly may raise sua sponte the issue of personal jurisdiction or statute of limitations. Assuming without deciding that there are such circumstances, at the least there would have to be some basis in the record for raising one or both of these issues. Here, no such basis exists and Supreme Court should not have raised either issue sua sponte.